Citation Nr: 1413013	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to apportionment of the Veteran's compensation benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  The appellant was formerly married to him, so is his ex-wife.  She appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, in support of her claim, she testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.


FINDING OF FACT

The Veteran and the appellant, though married in 1972, later divorced in 2007, prior to her filing this claim of entitlement to an apportionment of his VA compensation benefits.


CONCLUSION OF LAW

The appellant is not entitled to apportionment of the Veteran's VA benefits as a matter of law.  38 U.S.C.A. § 5307 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.50, 3.452 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, the VCAA does not apply to claims for benefits provided under chapters other than Chapter 51, including, as here, where the dispositive issue is entirely one of how the benefits are distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). 

Although the VCAA is inapplicable to the claim at issue in this appeal, VA nonetheless has a duty to provide certain notifications to all interested parties in "contested claims" such as this one at hand.  See 38 C.F.R. §§ 19.100-102.  In particular, upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives must be furnished a copy of the statement of the case (SOC) by VA.  38 C.F.R. § 19.101.  Also, when a substantive appeal (VA Form 9 or equivalent statement) is filed in a simultaneously contested claim, to complete the steps necessary to perfect the appeal to the Board (see 38 C.F.R. § 20.200), the content of the substantive appeal must be furnished to the other contesting parties to the extent it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.

This notwithstanding, the Board finds that this claim for apportionment may be denied immediately as a matter of law, thereby obviating need for further factual inquiry and/or evidentiary development, and hence, there is no detrimental outcome whatsoever to the Veteran in deciding this claim absent compliance with the aforementioned notice requirements.  See generally Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

According to VA law, a veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  When a veteran is not residing with his or her spouse, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307(c).  However, the threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim cannot proceed.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Here, the appellant readily concedes that she and the Veteran, though married in December 1972, later divorced in March 2007, well prior to her filing a claim for apportionment of his VA benefits in February 2010.  Absent her establishing her legal status as his lawful spouse, a valid claim for apportionment cannot be recognized.  See 38 U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j), 3.50; Marrero v. Gober, 14 Vet. App. 80, 82 (2000).  Since they divorced a claim cannot proceed for current entitlement to apportionment, nor can she obtain an apportionment retroactively inasmuch as the date of their divorce preceded by several years the filing of her apportionment claim.  During her hearing she cited a history of physical and mental abuse, infidelity, and her fear for both her well-being and of their children as reasons she had to "flee" the marriage, and she pointed out that, as it stands, she is living off of just $920 a month versus the more than $3,000 a month the Veteran receives in VA compensation.  So, if nothing else, she cites a sense of simple fairness and equity as legitimizing her apportionment claim.


But while the Board certainly understands her plight and, indeed, is very sympathetic to her situation, ultimately the law is dispositive and binding in determining the grounds of entitlement.  See 38 U.S.C.A. § 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994).  Payments from the Federal Treasury must be authorized by statute, so government employees may not make obligations that are beyond the scope authorized by statute.  Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Malone v. Gober, 10 Vet. App. 539, 543 (1997)) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).

Where, as here, the law and not the evidence is dispositive, the claim must be denied because of the lack of entitlement under the law; this is analogous to Rule 12(b)(6) of the Federal Rules of Civil Procedure - failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

This claim for an apportionment of the Veteran's VA compensation benefits is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


